Exhibit 10.1

SECOND AMENDMENT TO LEASE

This Second Amendment to Lease (the "Agreement") is entered into as of April 13,
2017, by and between WESTPORT OFFICE PARK, LLC, a California limited liability
company ("Landlord"), and NEVRO CORP., a Delaware corporation ("Tenant"), with
respect to the following facts and circumstances:

A.

Landlord and Tenant have previously entered into that certain Lease Agreement
dated as of March 5, 2015, as amended by a First Amendment to Lease dated as of
December 9, 2016 (the "First Amendment", and collectively, the "Original Lease")
of certain premises more particularly described in the Original
Lease.  Capitalized terms used and not otherwise defined herein shall have the
meanings given those terms in the Original Lease. Effective as of the date
hereof, all references to the "Lease" shall refer to the Original Lease, as
amended by this Agreement.

B.

Landlord and Tenant desire to amend the Original Lease to provide for the
temporary occupancy of certain space in the Temporary Space Building (as defined
below) on the terms and conditions provided herein.

IT IS, THEREFORE, agreed as follows:

1.Section 4 of the First Amendment is deleted in its entirety and replaced with
the following: "Intentionally Omitted."

2.The following new Article 55 is hereby added to the Lease:  

"ARTICLE 55
TEMPORARY SPACE

"55.1During the period beginning on the later of (a) delivery of possession of
the Temporary Space to Tenant, (b) delivery of all certificates of insurance
required by this Lease (which certificates of insurance shall specifically cover
both the Temporary Space during the Temporary Space Term, as hereinafter
defined, and the Premises), and (c) May 1, 2017, and ending on the date that is
five (5) days after the earlier of (y) the Expansion Space Commencement Date (as
defined in the First Amendment) and (z) if applicable, the date upon which
Tenant gives Landlord notice of termination of the First Amendment pursuant to
Section 6 of the First Amendment (such period being referred to herein as the
"Temporary Space Term"), Landlord shall allow Tenant to use approximately 8,171
rentable square feet of space known as Suite No. 103 located on the first floor
of the building commonly known as 1100 Island Drive, Redwood City, California
94065 (the "Temporary Space Building") as shown on Exhibit B-2 of this Lease
(the "Temporary Space") for the uses permitted by this Lease.  During the
Temporary Space Term, the Temporary Space shall be deemed part of the
"Premises".  Such Temporary Space shall be accepted by Tenant in its "as-is"
condition and configuration, it being agreed that Landlord shall be under no
obligation to perform any work in the Temporary Space or to incur any costs in
connection with Tenant's move in, move out or occupancy of the Temporary
Space.  Tenant acknowledges that it shall be

-1-

 

--------------------------------------------------------------------------------

 

 

entitled to use and occupy the Temporary Space at its sole cost, expense and
risk.  Tenant shall not construct any improvements or make any alterations of
any type to the Temporary Space without the prior written consent of Landlord,
which shall not be unreasonably withheld, conditioned or delayed; provided that
Tenant may re-paint and/or re-carpet all or a portion of the Temporary Space
using Building standard materials without Landlord's prior written consent.  All
actual out-of-pocket costs of Landlord and any costs of Tenant in connection
with making the Temporary Space ready for occupancy by Tenant shall be the sole
responsibility of Tenant.  Tenant shall have no right to sublease or assign the
Temporary Space.  

55.2The Temporary Space shall be subject to all the terms and conditions of the
Lease except as expressly modified herein, provided that Base Rent for the
Temporary Space during the Temporary Space Term shall be $28,598.50 each month
during the Temporary Space Term, payable in accordance with the Lease, with the
first installment due on the date Landlord delivers possession of the Temporary
Space to Tenant.  If the Temporary Space Term commences on other than the first
day of a calendar month or ends on other than the last day of a calendar month,
then the monthly Base Rent payable for the Temporary Space for any such partial
month shall be prorated to reflect the actual number of days of such partial
month falling within the Temporary Space Term.  Tenant shall be required to pay
Tenant's Share of Operating Expenses and Taxes for the Temporary Space during
the Temporary Space Term.  Tenant's Building Percentage and Tenant's Tax
Percentage with respect to the Temporary Space Building is 16.192%. Tenant's
Common Area Building Percentage with respect to the Temporary Space is
0.82%.  Tenant shall not be entitled to receive any allowances, abatement or
other financial concession in connection with the Temporary Space which was
granted with respect to the Premises unless such concessions are expressly
provided for herein with respect to the Temporary Space, and the Temporary Space
shall not be subject to any renewal or expansion rights of Tenant under the
Lease.

55.3Upon termination of the Temporary Space Term, Tenant shall vacate the
Temporary Space and deliver the same to Landlord in the same condition that the
Temporary Space was delivered to Tenant, ordinary wear and tear excepted and
damage by casualty excepted.  At the expiration or earlier termination of the
Temporary Space Term, Tenant shall remove all debris, all items of Tenant's
personalty, and any trade fixtures of Tenant from the Temporary Space.  Tenant
shall be fully liable for all damage Tenant or Tenant's agents, employees,
contractors, or subcontractors cause to the Temporary Space, ordinary wear and
tear excepted and damage by casualty excepted.  

55.4Tenant shall have no right to hold over or otherwise occupy the Temporary
Space at any time following the expiration or earlier termination of the
Temporary Space Term, and in the event of such holdover, Landlord shall
immediately be entitled to institute dispossessory proceedings to recover
possession of the Temporary Space, without first providing notice thereof to
Tenant.  In the event of holding over by Tenant after expiration or termination
of the Temporary Space Term without the written authorization of Landlord,
Tenant shall pay, for such holding over, $63,733.80 per month  for each month or
partial month of holdover, plus all consequential damages that Landlord incurs
as a result of the Tenant's hold over after the date that is the later of

-2-

 

--------------------------------------------------------------------------------

 

 

(a) the expiration or earlier termination of the Temporary Space Term, or
(b) the date that is ten (10) days after Landlord has notified Tenant that
Landlord has executed a letter of intent or lease with another tenant for all or
any portion of the Temporary Space.  During any such holdover, Tenant's
occupancy of the Temporary Space shall be deemed that of a tenant at sufferance,
and in no event, either during the Temporary Space Term or during any holdover
by Tenant, shall Tenant be determined to be a tenant-at-will under applicable
law.  While Tenant is occupying the Temporary Space, Landlord or Landlord's
authorized agents shall be entitled to enter the Temporary Space, upon
reasonable notice, to display the Temporary Space to prospective tenants.

55.5Except as otherwise expressly provided in this Lease, all references to the
"Building" in this Lease shall refer to the 1600 Bridge Building, the
1800 Bridge Building and the Temporary Space Building, either collectively or
individually, as the context requires."

3.As additional consideration for this Agreement, Tenant hereby certifies that:

(a)The Original Lease (as amended hereby) is in full force and effect.

(b)To Tenant's knowledge, there are no uncured defaults on the part of Landlord
or Tenant under the Original Lease.

(c)There are no existing offsets or defenses which Tenant has against the
enforcement of the Original Lease (as amended hereby) by Landlord.

4.Except as specifically provided herein, the terms and conditions of the
Original Lease as amended hereby are confirmed and continue in full force and
effect.  This Agreement shall be binding on the heirs, administrators,
successors and assigns (as the case may be) of the parties hereto.  This
Agreement and the attached exhibits, which are hereby incorporated into and made
a part of this Agreement, together with the Original Lease, set forth the entire
agreement between the parties with respect to the matters set forth
herein.  There have been no additional oral or written representations or
agreements.  Under no circumstances shall Tenant be entitled to any Rent
abatement, improvement allowance, leasehold improvements, or other work to the
Premises, or any similar economic incentives that may have been provided Tenant
in connection with entering into the Lease, unless specifically set forth in
this Agreement.  Tenant agrees that neither Tenant nor its agents or any other
parties acting on behalf of Tenant shall disclose any matters set forth in this
Agreement or disseminate or distribute any information concerning the terms,
details or conditions hereof to any person, firm or entity without obtaining the
express written consent of Landlord.  In the case of any inconsistency between
the provisions of the Lease and this Agreement, the provisions of this Agreement
shall govern and control.  Submission of this Agreement by Landlord is not an
offer to enter into this Agreement but rather is a solicitation for such an
offer by Tenant.  Landlord shall not be bound by this Agreement until Landlord
has executed and delivered the same to Tenant.

5.Landlord hereby represents and warrants to Tenant that it has dealt with no
broker, finder or similar person in connection with this Agreement, and Tenant
hereby represents and warrants to Landlord that it has dealt with no broker,
finder or similar person in connection

-3-

 

--------------------------------------------------------------------------------

 

 

with this Agreement.  Landlord and Tenant shall each defend, indemnify and hold
the other harmless with respect to all claims, causes of action, liabilities,
losses, costs and expenses (including without limitation attorneys' fees and
disbursements) with respect to any leasing commission or equivalent compensation
alleged to be owing on account of the indemnifying party's dealings with any
real estate broker, agent, finder or similar person.  Nothing in this Agreement
shall impose any obligation on Landlord to pay a commission or fee to any party.

6.As an inducement to Landlord to enter into this Agreement, Tenant hereby
represents and warrants that:  (i) Tenant is not (nor is it owned or controlled
directly or indirectly by, any person, group, entity or nation which is) named
on any list issued by the Office of Foreign Assets Control of the United States
Department of the Treasury ("OFAC") pursuant to Executive Order 13224 or any
similar list or any law, order, rule or regulation or any Executive Order of the
President of the United States as a terrorist, "Specially Designated National
and Blocked Person" or other banned or blocked person (any such person, group,
entity or nation being hereinafter referred to as a "Prohibited Person");
(ii) Tenant is not (nor is it owned or controlled, directly or indirectly, by
any person, group, entity or nation which is) acting directly or indirectly for
or on behalf of any Prohibited Person; and (iii) neither Tenant (nor any person,
group, entity or nation which owns or controls Tenant, directly or indirectly)
has conducted or will conduct business or has engaged or will engage in any
transaction or dealing with any Prohibited Person, including without limitation
any assignment of the Lease or any subletting of all or any portion of the
Premises or the making or receiving of any contribution of funds, goods or
services to or for the benefit of a Prohibited Person.  Tenant covenants and
agrees (a) to comply with all requirements of law relating to money laundering,
anti-terrorism, trade embargos and economic sanctions, now or hereafter in
effect, (b) to immediately notify Landlord in writing if any of the
representations, warranties or covenants set forth in this Section are no longer
true or have been breached or if Tenant has a reasonable basis to believe that
they may no longer be true or have been breached, (c) not to use funds from any
Prohibited Person to make any payment due to Landlord under the Lease and (d) at
the request of Landlord, to provide such information as may be reasonably
requested by Landlord to determine Tenant's compliance with the terms
hereof.  Any breach by Tenant of the foregoing representations and warranties
shall be deemed a default by Tenant under this Lease and shall be covered by the
indemnity provisions of the Original Lease.  The representations and warranties
contained in this Section shall survive the expiration or earlier termination of
the Lease.

7.To satisfy compliance with the Employee Retirement Income Security Act of
1974, as amended ("ERISA"), and Section 4975(c) of the Internal Revenue Code,
Tenant hereby certifies that the representations and warranties in Article 53 of
the Original Lease are true and correct as of the date of this Agreement.

8.Pursuant to California Civil Code Section 1938, Tenant is hereby notified
that, as of the date hereof, the Project has not undergone an inspection by a
"Certified Access Specialist" and except to the extent expressly set forth in
the Lease, Landlord shall have no liability or responsibility to make any
repairs or modifications to the Premises or the Project in order to comply with
accessibility standards. The following disclosure is hereby made pursuant to
applicable California law: "A Certified Access Specialist (CASp) can inspect the
subject premises and determine whether the subject premises comply with all of
the applicable construction-related accessibility standards under state law.
Although state law does not require a

-4-

 

--------------------------------------------------------------------------------

 

 

CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant. The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction-related accessibility standards within the
premises."   Tenant acknowledges that Landlord has made no representation
regarding compliance of the Premises or the Project with accessibility
standards. Any CASp inspection shall be conducted in compliance with reasonable
rules in effect at the Building with regard to such inspections and shall be
subject to Landlord's prior written consent.  Notwithstanding anything contained
herein or in the Original Lease to the contrary, Tenant shall not be responsible
for compliance with the path of travel provisions of the Americans with
Disabilities Act at any time during the Term (including any extension thereof)
except for any compliance work required with reference to the particular use of
Tenant (other than general office use), the acts or omissions of Tenant or any
of Tenant's agents, employees, contractors, sublessees or invitees, or any
alterations, additions or improvements performed by or on behalf of Tenant
(other than the Expansion Space Improvements (as defined in the First
Amendment)). Notwithstanding anything contained herein or in the Original Lease
to the contrary, including without limitation the preceding sentence, Landlord
and Tenant hereby mutually agree that in the event a CASp inspection is
requested by Tenant, the fee for the CASp inspection and the cost of making any
repairs necessary to correct violations of construction-related accessibility
standards within and outside the Premises noted in the CASp inspection shall be
paid by Tenant.




-5-

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

Tenant:

NEVRO CORP., a Delaware corporation

 

By:

/s/ Andrew Galligan

 

 

Andrew Galligan, CFO

 

 

[Printed Name and Title]

 

By:

/s/ Richard B. Carter

 

 

Richard B. Carter, VP Finance

 

 

[Printed Name and Title]

 

If Tenant is a corporation, this instrument must be executed by the chairman of
the board, the president or any vice president and the secretary, any assistant
secretary, the chief financial officer or any assistant financial officer or any
assistant treasurer of such corporation, unless the bylaws or a resolution of
the board of directors shall otherwise provide, in which case the bylaws or a
certified copy of the resolution, as the case may be, must be attached to this
instrument

 

 

LANDLORD:

 

WESTPORT OFFICE PARK, LLC,
a California limited liability company

 

 

By:

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New Jersey corporation, acting
solely on behalf of and for the benefit of, and with its liability limited to
the assets of, its insurance company separate account, PRISA II, its member

 

 

 

 

 

 

By:

/s/ Jeffrey D. Mills

 

 

 

Jeffrey D. Mills

Vice President

 

 

 

[Printed Name and Title]

 

 

-6-

 

--------------------------------------------------------------------------------

 

EXHIBIT B-2

TEMPORARY SPACE

(See Attached.)

-1-

 

--------------------------------------------------------------------------------

 

 

[g201708042107536861897.jpg]

-2-

 